DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 56 and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a 
Claims 56 and 57 call for “… wherein a volume of said rigid tubular element is greater than a volume of the openly configured sleeve element by a factor of about two to ten.” The specification does not explicitly describe a ratio of volumes between the rigid tubular element and openly configured sleeve element. At most, the specification describes exemplary dimensions for each of these components. The tubular element is given a diameter of 0.75″ (¶ [0057], the tubular element is … acrylic or polycarbonite tubing from McMaster Carr (McMaster Carr 8532K15, nominal 0.75″OD)); and the sleeve element is given a diameter of 0.140″ (¶ [0065], the sleeve element … material has an expanded internal diameter of about 0.140″ and a nominal wall thickness of 0.00025″).
Since these elements are arranged in parallel and substantially the same length, their relative volumes can be calculated by comparing their circular cross sections:
                 
                    
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            *
                            
                                
                                    0.75
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            *
                            
                                
                                    0.140
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    28.7
                
            
This value falls outside the claimed range, which does not appear to be supported by any of the disclosure or drawings. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, 11, 13, 17 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Kron; Reuben E. et al. (US 20140275839 A1) in view of Shilling; Thomas et al. (US 5176630 A).
Regarding claim 6, Kron discloses a urodynamic investigation apparatus for receipt of urine from a bladder (¶ [0003], [0010], [0074], a Urethra Engagement Device ("UED")); the apparatus comprising: 
a. a tubular element characterized by opposing first and second end portions (annotated Fig. 16 shows a tubular element that coincides with the closed air space of the UED); and 

    PNG
    media_image1.png
    806
    863
    media_image1.png
    Greyscale
b. first and second segments adapted to connect to said opposing first and second end portions of said tubular element so as to delimit a chamber for the apparatus (¶ [0089] Another exemplary component is shown in the lower right hand image of FIG. 16; annotated Fig. 16 shows first and second fittings and a tubular element);
a segment of said first and second segments is adapted to receive periurethral tissue therein during a urodynamic investigation (¶ [0079], In operation, the UED is contacted to the anatomy proximate to or surrounding a patient's urethra … the vacuum is suitably applied so as to draw peri-urethral tissue into the vacuum chamber … thus creating a leak-proof, mechanical seal between the peri-urethral tissue and the device). 
Regarding the limitation of first and second operative conditions in furtherance of ascertaining vesical pressure, Kron measures flow and pressure during a diagnostic procedure (¶ [0074], Flow and Pressure Measurement and Control; "FPMC"; ¶ [0079], (b) measuring pressure within the closed air chamber by means of a pressure sensor; ¶ [0085], a tap 25 that allows for measurement of the pressure within the receptacle 24). 
Kron teaches the invention substantially as claimed by Applicant with the exception of a rigid tubular element, first and second fittings, a sleeve element and a port. Kron also does not pressurize a chamber via a port. Shilling discloses a speculum and control valve (col. 1, lines 10-15; col. 2, lines 30-35; col. 4, lines 4-10, colonic lavage apparatus 10), comprising:
a. a rigid tubular element characterized by opposing first and second end portions (col. 6, lines 15-20, control valve 16 … main body of the valve is defined by an outer thick-walled, rigid conduit or tube 50 having corresponding connecting end portions 51 and 52 at opposite ends thereof); and 
a port (col. 6, lines 23-31, pressure port 24);
b. first and second fittings adapted to be received by said opposing first and second end portions of said rigid tubular element so as to delimit a chamber for the apparatus (col. 6, lines 42-54, the coupling portion 62 formed at one end of the fitting 14 opposite the barbed end 48 and the coupling 63 formed at one end of the barbed connecting end portion 18 for the drain line); and 
said chamber subject to pressurization via said port of said rigid tubular element (col. 7, lines 17-21, in a colonic lavage operation, the ports 22 and 24 are placed under pressure … so that the liner 28 is caused to collapse and close the drain line); 
c. a sleeve element for select passage of fluid there through, said sleeve element suspended between said first and second fittings within said chamber (col. 6, lines 25-37, The liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
said sleeve element having collapsed and open configurations (cols. 6-7, lines 66-16, the elastic liner 28 and which, by virtue of its elasticity, is capable of movement between an open position, as shown in full, and a closed position, as shown dotted in FIG. 1);
said open configuration corresponding to a first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position); 
said collapsed configuration corresponding to a second operative condition for the apparatus (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure);
said first operative condition of the apparatus characterized by fluid passage through said sleeve element (cols. 6-7, lines 66-16, the liner will return to the expanded, open position);
said second operative condition for the apparatus characterized by a reduction of fluid passage through said sleeve element owing to chamber pressurization during the urodynamic investigation (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure). 
Regarding the limitation of a reduction of fluid passage through the sleeve element, Shilling describes that liner 28 collapses when port 24 is placed under pressure (col. 7, lines 17-21). Therefore, the flow through the sleeve element is reduced towards zero in the second condition. 
Shilling provides a modular valve suited for handling contaminated fluids. Shilling also permits a valve to be controlled by an externally applied pressure (col. 7, lines 30-41, control valve assembly 16 … to automatically open and close in response to such changes). A skilled artisan would have been able to modify Kron with the control valve of Shilling by interposing the valve along the tubular element of Shilling. One would be motivated to modify Kron with the control valve of Shilling since Kron calls for a valve (¶ [0084], not shown--in FIG. 8--is an optional additional tap of the urine receptacle that in turn engages with a valve or other device that permits release or venting of urine or air from the urine receptacle). Therefore, it would have been obvious to modify Kron with the control valve of Shilling in order to regulate fluid flow through a disposable UED.

Regarding claims 2, 3, 7, 11, 13 and 38-42, Kron does not explicitly disclose first and second fittings or a sleeve element. Shilling discloses first and second fittings (Fig. 1, T-shaped fitting 14 and coupling 18);
wherein a fitting of said first and second fittings is capable of operative union with a urine egress routing tube, flowrate determination apparatus or any flexible tube (col. 4, lines 20-21, a drain line D is connectable to coupling end portion 18); 
wherein an interface for each of said first and second fittings, relative to said rigid tubular element, is characterized by a leak-proof seal (col. 6, lines 42-54, each coupling 62 and 63 includes an external circumferential shoulder 64 … an annular groove 66 … and is sized to require close-fitting insertion of the end cap 55 and the surrounding end 60 of the liner 28 into the groove);
wherein said sleeve element comprises a thermoplastic (col. 6, lines 25-31, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
wherein said sleeve element is directly anchored to each of said first and second fittings (Fig. 1, liner 28 is anchored to tube 50 by pinching at end caps 55);
wherein said rigid tubular element is characterized by a circular cross-section (col. 6, lines 23-28, the internal surface 58 of the tube 50 is of uniform diameter between the shoulders 56); 
wherein said sleeve element is expandable and characterized by an expandable cross section (col. 6, lines 25-31, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes);
wherein said sleeve element is characterized by an expandable cross section, an expanded cross section for said sleeve element associated with said first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position);  
wherein said sleeve element is characterized by an expandable cross section, an expanded cross section for said sleeve element associated with said first operative condition for the apparatus (cols. 6-7, lines 66-16, when the pressure acting against the interior of the liner 28 exceeds that in the pressure port 24, the liner will return to the expanded, open position);
a non-expanded cross section for said sleeve element associated with a non-operative status for the apparatus (cols. 6-7, lines 66-16, when pressure in the port 24 exceeds that from the speculum the liner 28 is caused to collapse inwardly along its substantial length as illustrated so as to effect a complete closure). 
Regarding the limitation of a fitting configured for operative union with a urine egress routing tube or a flowrate determination apparatus, Shilling’s valve can connect to any tubular structure. For example, Shilling calls for connecting a drain line D to coupling end portion 18 (col. 4, lines 20-21). 
Shilling provides a modular valve that can be connected in-line with any conduit or tube segment. One would be motivated to modify Kron with the first and second fittings of Shilling to regulate flow through a disposable fluid circuit. Therefore, it would have been obvious to modify Kron with the fittings of Shilling in order to connect a valve to an existing urological apparatus. 

Regarding claim 17, Kron discloses a urodynamic investigation apparatus in operative combination with a flow rate determination apparatus for determining rates of urine egress through the apparatus (¶ [0079], the sensor providing the pressure data used by the FPMC to control the opening and closing of the solenoid valve, and to generate the pressure-time curves used to calculate the flow rate, the flow resistance, the compliance of the LUT, and the isovolumetric bladder pressure). 
Kron lacks a rigid tubular element. Shilling discloses a rigid tubular element (col. 6, lines 15-20, control valve 16 … rigid conduit or tube 50). Regarding rationale and motivation to modify Kron with the rigid tubular element of Shilling, see discussion of claim 6 above. 
 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Aldana; Mark W. (US 20140090644 A1).
Regarding claims 8 and 9, Kron and Shilling lack an O-ring or mechanical fastener. Aldana discloses a handheld portable device for delivering therapeutic gas (¶ [0002], [0003], [0054] FIG. 1, gas delivery device 100; ¶ [0068], FIG. 5, second gas delivery device 500; ¶ [0080], FIG. 9, third device 900), comprising: 
a tubular element (¶ [0069], head 202B); 
a fitting (¶ [0070], nozzle outlet 104B); and 
wherein an interface for said fitting relative to said tubular element, is characterized by an O-ring or a mechanical fastener (¶ [0071], the O-rings 508B seal the connection between nozzle outlet 104B and head 202B; ¶ [0072], roll pin 510B passes through roll pin hole 512B, through the front groove 507B, and through another roll pin hole (not shown) on the other side of head 202B).  
Aldana demonstrates how to fasten components of a fluid system with separate fasteners, when the components are formed separately. A skilled artisan would have been able to modify Kron and Shilling with the O-ring or mechanical fastener of Aldana by separately molding the fittings and tubular element, then assembling them with an O-ring or a mechanical fastener. One would be motivated to modify Kron and Shilling with the O-ring or fastener of Aldana in order to fasten a flexible sleeve to a rigid tubular element with another type of interface. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Tower; Allen J. (US 5161773 A).
Regarding claim 12, Applicant’s specification does not define the term “shrink tubing,” therefore this term will be given its common meaning. Shrink tubing, shrink wrap or shrink film commonly comprises polyolefins such as polyethylene or polypropylene, or also PVC. Therefore, any tubing made from a film of polyolefin or PVC will be interpreted to constitute shrink tubing. 
Kron and Shilling lack shrink tubing. Tower discloses an elastic valve apparatus (col. 1, lines 5-13; col. 2, lines 60-68, valve 10), comprising:
a sleeve element (Fig. 1, tubular lining 22);
wherein said sleeve element comprises shrink tubing (col. 3, lines 51-55, the body 20 is lined with a flexible tubular lining 22 which is generally formed of a thin layer of high strength polyethylene or other suitable elastic material so as to completely line the interior of the valve body 20).
Tower selects an easily obtained polymer to construct a deformable valve. One would be motivated to modify Kron and Shilling with the polyethylene shrink tubing of Tower since Shilling calls for selecting a material commonly used in surgical tubing (col. 6, lines 28-35, the liner 28 is composed of a thin-walled elastomeric material and may be a rubber or rubber-like material customarily employed in surgical tubes).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Piper; Britton F. (US 5205325 A).
Regarding claim 14, Kron and Shilling lack a sleeve element that is indirectly anchored to each of said first and second fittings. Piper discloses a flow control valve assembly (col. 1, lines 5-12; col. 4, lines 29-41, flow control valve assembly 20), comprising:
first and second fittings (Fig. 2, first sleeve support member 66 and second sleeve support member 68);
a sleeve element (Fig. 2, collapsible sleeve 50);  
wherein said sleeve element is indirectly anchored to each of said first and second fittings (col. 6, lines 24-30, the medial portion 60 of the collapsible sleeve 50 extends between the first and second sleeve support members 66, 68 substantially as shown). 
Piper assembles a pinch valve with a pair of internal support members that can fit inside an outer tube (Fig. 2, tubular body member 24). The outer tube provides a streamlined outer surface that will minimize the risk of leaks or contamination. One would be motivated to modify Kron and Shilling with the indirectly anchored sleeve element of Piper to assemble a pinch valve with an alternative technique, and optionally to minimize leakage or contamination. 



Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Layer, James H. (US 20040172008 A1).
Regarding claim 56, Kron and Shilling are silent whether a volume of said rigid tubular element is greater than a volume of the openly configured sleeve element by a factor of about two to ten. Layer discloses a hemostasis valve (¶ [0002], [0007], [0028], FIGS. 1-4, hemostasis valve 10), comprising: 
a. a rigid tubular element comprising first and second end portions (¶ [0028], valve body 12); and 
a port (¶ [0037], FIGS. 5-9, an alternative sealing system 150); 
b. first and second fittings (¶ [0030], two intermediate terminal portions 22, 23); 
that delimit a chamber for the apparatus (¶ [0029], the valve body 12 includes an outer fluid carrying chamber 40 with an internal volume); 
said chamber subject to pressurization via said port of said rigid tubular element (¶ [0038], during the operation of each of the above-discussed sealing systems 50, 150, the respective plunger 52, 152 is moved … and increase the pressure within the chamber 40… causes the elastomeric sleeve 30 to collapse around the medical instrument 15 and create a seal); and
c. a sleeve element for select passage of fluid there through, said sleeve element suspended between said first and second fittings within said chamber (¶ [0032], the collapsible member 24 includes a collapsible membrane formed of an elastomeric sleeve 30). 
In Fig. 3, Layer shows a tubular element (valve body 12) having a diameter that is approximately twice the diameter of an inner sleeve (sleeve 30). Since these components are coextensive, the volumes of the tubular element and sleeve are directly proportional to their cross-sections. Since the tubular element is approximately twice as wide as the inner sleeve, the volume of the tubular element is greater than a volume of the sleeve element by a factor of about four. In order to have a greater volume by a factor of about two, the tubular element requires a relative diameter of                         
                            √
                            2
                        
                     or approximately 1.41. 


    PNG
    media_image2.png
    633
    1106
    media_image2.png
    Greyscale

                
                    
                        
                            t
                            u
                            b
                            e
                             
                            c
                            r
                            o
                            s
                            s
                             
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                        
                        
                            s
                            l
                            e
                            e
                            v
                            e
                             
                            c
                            r
                            o
                            s
                            s
                             
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                        
                    
                    =
                    
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            *
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    π
                                
                                
                                    4
                                
                            
                            *
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            4
                        
                        
                            1
                        
                    
                    =
                    4
                     
                
             
Layer demonstrates suitable relative diameters of components in a pressure-actuated valve. Additionally, Layer selects dimensions in increments of approximately 1/8” for English units (¶ [0032], the sleeve 30 can have an outer diameter of between about 0.125 inch and 0.5 inch, and an inner diameter of between about 0.0625 and 0.4375 inch). Tubes and fluid couplings are routinely provided in standard incremental dimensions. One would be motivated to modify Kron and Shilling by providing a relative volume of a tubular element as taught by Layer to construct the valve with easily obtained stock components. Therefore, it would have been obvious to modify Kron and Shilling with the relative sizes as taught by of Layer in order to construct a valve from easily obtained materials. 

Claims 43-48, 51, 53 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kron and Shilling, further in view of Tamari; Yehuda (US 5336051 A). 
Regarding claim 43, Kron and Shilling describe a urodynamic apparatus as discussed for claim 6 above. Kron and Shilling are silent whether the sleeve element is suspended within the chamber in a non-expanded condition. Tamari discloses a pressure sensitive valve (col. 1, lines 25-31; col. 7, lines 17-20, pressure sensitive valve 341; col. 7, lines 61-65, pressure sensitive valve 531), comprising:
a. a rigid tubular element characterized by opposing first and second end portions (col. 2, lines 59-66, a generally cylindrical or elliptical housing or enclosure 532 which is nonelastic in construction using thermoplastic material such as clear polycarbonate, polyvinylchloride, polyethylene or the like); and 
a port (col. 9, lines 18-20, duct 533 is joined to (or formed at) housing 532 and communicates with chamber 534);
b. first and second fittings that delimit a chamber for the apparatus (Fig. 2, portions of tubing 53 that extend beyond inlet opening 532b and outlet opening 532c); and 
c. an expandable sleeve element for select passage of fluid there through (col. 8, lines 66-68, tubing member 53 preferably consists of a continuous length of blood compatible flexible polymeric material); 
said sleeve element suspended between said first and second fittings within said chamber in a non-expanded condition (col. 12, lines 38-44, alternatively, unitary tubing 53 can be formed of a highly elastic material such as silicone rubber, in which section 53a is permanently formed in the closed position as illustrated in FIG. 5, or FIG. 6); 
said expandable sleeve element having open and collapsed configurations based on pressure applied to the chamber (col. 9, lines 32-52, during the operation of the pressure sensitive valve, pressurized fluid (or fluid mass) is introduced through duct 533 into chamber 534 … leading to controlled restriction of the blood flow in unitary tubing 53). 
Tamari demonstrates that a pinch valve can be constructed with a default open or default closed configuration. Tamari provides a valve which is closed by default, and must be exposed to negative pressure in order to open. This will prevent fluid from moving through the valve or any attached components until a caregiver intends to open the valve. One would be motivated to modify Kron and Shilling with the non-expanded sleeve element of Tamari to prevent inadvertent fluid movement since Kron conveys a contaminated fluid. Therefore, it would have been obvious to modify Kron and Shilling with the non-expanded sleeve element of Tamari in order to prevent fluid from moving through a tube until intended. 

Regarding claims 44-46, 48, 51, 53 and 55, Kron and Shilling teach all features of the claimed invention as discussed for claims 2, 3, 7, 11, 13 and 17 above, respectively. 

Regarding claim 47, Kron discloses at least one fitting adapted for cooperative engagement with periurethral tissue (¶ [0076], a UED may include concentric tubes suitably configured to grasp the glans penis; ¶ [0118], Figs. 28, 54, stabilizer engaged with the skin of a patient, showing the skin being drawn up into the annular vacuum chamber of the stabilizer). 

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Aldana; Mark W. (US 20140090644 A1).
Regarding claims 49 and 50, Kron, Shilling and Tamari lack an O-ring or mechanical fastener. Aldana discloses an O-ring or mechanical fastener as discussed for claims 8 and 9 above (¶ [0071], the O-rings 508B; ¶ [0072], roll pin 510B). 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Tower; Allen J. (US 5161773 A).
Regarding claim 52, Kron, Shilling and Tamari lack shrink tubing. Tower discloses a sleeve element comprising shrink tubing, as discussed for claim 12 above (col. 3, lines 51-55, the flexible tubular lining 22 … high strength polyethylene or other suitable elastic material).
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Piper; Britton F. (US 5205325 A).
Regarding claim 54, Kron, Shilling and Tamari lack a sleeve element that is indirectly anchored to each of said first and second fittings. Piper discloses an indirectly anchored sleeve element as discussed for claim 14 above (col. 6, lines 24-30, the medial portion 60 of the collapsible sleeve 50 extends between the first and second sleeve support members 66, 68 substantially as shown). 


Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Kron, Shilling and Tamari, further in view of Layer, James H. (US 20040172008 A1).
Regarding claim 57, Kron, Shilling and Tamari are silent whether a volume of said rigid tubular element is greater than a volume of the openly configured sleeve element by a factor of about two to ten. 
Layer discloses a hemostasis valve (¶ [0002], [0007], [0028], FIGS. 1-4, hemostasis valve 10), comprising: 
a sleeve (sleeve 30); and 
a tubular element (valve body 12) having a diameter that is approximately twice the diameter of the inner sleeve (see annotated Fig. 3).  
Regarding rationale and motivation to modify Kron, Shilling and Tamari with the relatively sized tubular element and sleeve of Layer, see discussion of claim 56 above. 


Response to Arguments
The rejections of claims 2, 3, 6-14, 17, 24-26, 28-34 and 37-55 under 35 USC § 112 applied in the previous office action are withdrawn in view of the amendments filed 19 May 2021. 
Applicant’s arguments filed 19 May 2021 regarding the rejection of claims 2-3,6-9,11-14,17 and 38-55 as amended, under 35 USC § 103 over Kron, Shilling, Tamari, Bracy, Tower, Aldana and Piper have been fully considered but are not persuasive.  Therefore, the rejections are maintained. 
New claims 56 and 57 are rejected under 35 USC § 103 over combinations of Kron, Shilling, Tamari and Layer (see above). 
Applicant submits that the Kron exceptions are substantial and meaningful, and Applicant's position as to what the Kron reference in fact discloses is incorporated herein by reference with regard to Applicant remarks as to same in the response dated March 15th (remarks p. 9). Applicant reasons that this teaching necessarily and exclusively discloses an on/off valve (remarks p. 10). Examiner acknowledges that the specification describes a valve which reduces flow through its tubular element in a proportioned or scaled manner (¶ [0064], application of pressure to the chamber via the port of the tubular element of the apparatus results in a sleeve element response, namely, a collapsing of the lumen with a commensurate altering of the urine flow rate of the urine passing there through) (emphasis added). However, none of the claims call for an intermediate or proportionally reduced state between fully open and fully closed states. 
Applicant asserts that there is no selective discharge; the reference exclusively teaches that it's all or nothing, the apparatus, via the valve, is incapable of selective discharge (remarks p. 11). Applicant reasons that part-and-parcel of the urodynamic investigation is the relationship between applied pressure and urine flow rate - chamber pressurization and corresponding urine flow rate passage through the sleeve element (remarks p. 11). In response to applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., scaled discharge or proportional resistance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant contends that absent is any flow regulation or control; the reference exclusively teaches flow cessation, there is no flow reduction (remarks p. 11). Examiner replies that Shilling discloses at least two states, where a sleeve is fully opened or fully closed, depending on pressure applied within a chamber (col. 7, lines 17-21). Since the closed state prevents fluid flow, it represents a reduction of fluid passage compared to the fully open state. 
Applicant submits that in light of a complete teaching as to its offered solution, the substitution of a hydraulically actuated on/off valve for an electromechanically actuated on/off valve (i.e., the cited solenoid) is a non-starter; seldom does a person of ordinary skill in the art prefer complex and complicated to simple and dressed down (remarks p. 11-12). Examiner responds that the solenoid in Kron’s system appears to be interchangeable with Shilling’s valve. Both valves are modular and can be exchanged by connecting them to respective ends of a tube. This appears to be an example of substitution by changing the servo valve of Kron with the pneumatic valve of Shilling. 
Applicant asserts that moreover, as neither of Kron nor Schilling regulate flow; both release fluid - open a passage to permit fluid egress from an apparatus or device, all claim requirements are not set forth by the combination (remarks p. 12). Examiner points out that the claims do not call for proportional or continuously adjustable flow. At most, the claims describe a first condition that permits passage, and a second condition that reduces passage (claims 6 and 43).  
Applicant contends that while both of these features are take up together in a terse conclusory fashion via citation to the secondary teaching (6:25-31 ("the liner [28] is composed of a thin-walled elastomeric material and may be rubber or rubber like material customarily employed in surgical tubes")), neither feature is in fact met by the reference (remarks p. 12). Applicant reasons that Schilling's liner does not expand and it is incapable of expansion as it is strictly bounded by rigid tube 50 (remarks p. 12). Examiner notes that claims 39 and 40 do not specify the degree of expandability or whether the sleeve expands relative to the second operative condition. Shilling explicitly discloses an elastomeric material (col. 6, lines 28-31, thin-walled elastomeric material); and also describes that the sleeve transitions between open and closed conditions (cols. 6-7, lines 66-16, between an open position … and a closed position). Therefore, the sleeve is capable of expanding from its open first state to its collapsed second state. 
Applicant submits that even if the liner is characterized as having a non-expanded cross section in a non-operative state, the only change in the liner is its compression and collapse (remarks p. 13). Applicant reasons that while the secondary teaching might be read in a way to satisfy one of the two limitations of claim 42, it cannot satisfy both (remarks p. 13). Examiner replies that the term “expandable” is broad enough to include a sleeve capable of compression and collapse. That is, a sleeve that expands from its first closed condition to a second expanded condition demonstrates that it is capable of expanding. The claims do not specify that the expansion further increases the working diameter beyond the first open condition, or that the expansion elastically deforms the material. 
Applicant asserts that absent is any notion of select passage of urine or any fluid through an expandable sleeve element, nor a reduced passage of urine or any fluid through the sleeve element; none of the disclosed valves function that way (remarks p. 13). Examiner responds that claim 43 does not describe graded or proportional resistance, and at most calls for first and second operative conditions. 
Applicant contends that the notion of applying a vacuum to a chamber wherein a fluid passage conduit resides as Tamari teaches is far a field and contrary to Applicant's requirement, and that of the primary and secondary teachings for that matter (remarks p. 13-14). Examiner responds that Tamari does not apply vacuum to fluid passing through the valve, but instead applies vacuum only to the volume bounded by tube and sleeve. Inverting the control pressure from positive to negative would have been within the skill of an ordinary artisan. For example, pneumatic control systems are known that rely on either positive or negative pressure to control actuators (Chapman; Paul R. et al. US 20200069856 A1; ¶ [0003], pump and valve actuators that control the application of positive and negative pressure to different areas of the disposable cassette; ¶ [0053], FIG. 10, positive pressure reservoir (Pos P (Lo Pos) tank) 140 … negative pressure reservoir (Neg P tank) 140). 
Applicant submits that absent is flow reduction owing to chamber pressurization (remarks p. 14). Examiner notes that the second closed state has a higher chamber pressure relative to the open first state. The claims do not specify that the chamber is pressurized relative to atmospheric pressure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chauvier; Daniel J. V. D. et al.	US 4766931 A
Schubert; Klaus Dipling et al.	DE 3236249 A1
Harvey; Lawrence	GB 1432833 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781